Title: To George Washington from Robert Stewart, 14 May 1760
From: Stewart, Robert
To: Washington, George



My Dear Sir
Winchester May 14th 1760

Three Days after I parted with you I got a Man to Inlist in the room of Allen, for about 50/. Expence, and wheneve[r] the Companies from Augusta arriv’d I found out Allen, but every argument I could use could not prevail upon him to engage for more than two years, nor would he take less than £20 ⅌ ann. his Terms are so extremely unreasonable that I have not apply’d for his Discharge, as I’m perswaded you will not have him at such an exorbitant rate, I cannot hear of any other of the Profession in the Regt. I shall write to Capt. McKinzie to enquire for one amongst the Troops at Pittsburg.
We are here to our great surprise inform’d that the Assembly

is to meet on the 19th Inst. in consequence of some Intelligence from So. Carolina—Various are our Conjectures—We are all impatience! most are of opinion that the Regt will be compleated and new one rais’d; should this affair whatever it may be, cause any considerable change in our Military affairs, I hope you will be so good as to have an Eye towards me, if it should be judg’d necessary to have a Major of Brigade, surely my long Services and having acted already in that Capacity gives me an undubitable right to it in preference to any other, and much more so to Mr Irwine.
Colo. Byrd writes to the Governor on the Half Pay Scheme, and from the opinion of the House last Session our hopes are rais’d high and very sanguine, It would be a vast encouragement for us to have some Provision made for our future support before we enter on a new Sene of Dangers and Fatigues perhaps of the most horrible nature we have ever encounter’d—Colo. Byrd has taken upon him to prevent my obeying Orders for Joining the R[oyal] A[merican]s for 8 or 10 Days longer, and if it was possible for you in that Time or a few Days more to inform me what I may hope or fear from the Half Pay Scheme it would be of the last Importance to me. I am really asham’d to be so extremely troublesome to you, but when you know that my welfare or misery depends on the determination I must make I flatter myself it will appologize for it I ever am with the highest Esteem and invariable Regard My Dear Colonel Your most Gratefull & Most Affecte hble Servt

Robert Stewart


Be so good as to present my humble respects to your Lady I hope ⟨s⟩he is got perfectly recover’d.

